DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 20-37 are currently pending and the subject of this Office Action.  This is the first Office Action on the merits of the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,500,199.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are drawn to methods of increasing NO levels in the blood of a mammal (claims 20-25), increasing oxygenation of the brain in a mammal (claims 26-31) and improving cognitive function in a mammal (claims 32-37), wherein each method comprises the same step of administering two unit dosage forms a day to a mammal, said dosage forms comprising L-citrulline (500 mg + 20 mg), L-arginine (250 mg + 20 mg) and at least 5 mg piperine. 
The ‘199 Patent is similarly drawn to methods of increasing NO levels in the blood of a mammal (claim 17), increasing oxygenation of the brain in a mammal (claim 18), and improving cognitive function in a mammal (claim 19), each method comprising the same step of administering a unit dosage form to a mammal, said dosage forms comprising L-citrulline (500 mg + 20 mg), L-arginine (250 mg + 20 mg) and at least 5 mg piperine.
Modifying the ‘199 patent so as to administer a second dosage of the composition would have been prima facie obvious.
Claims 20-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,864,205 in view of U.S. Patent No. 10,864,205.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are drawn to methods of increasing NO levels in the blood of a mammal (claims 20-25), increasing oxygenation of the brain in a mammal (claims 26-31) and improving cognitive function in a mammal (claims 32-37), wherein each method comprises the same step of administering two unit dosage forms a day to a mammal, said dosage forms comprising L-citrulline (500 mg + 20 mg), L-arginine (250 mg + 20 mg) and at least 5 mg piperine. 
The ‘205 Patent is drawn a unit dosage form comprising L-citrulline (500 mg + 20 mg), L-arginine (250 mg + 20 mg) and 1.75 to 5 mg piperine.
At the outset, as discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775 (Fed. Cir. 1985)).
Furthermore, it would have been obvious, in view of U.S. Patent No. 10,500,199, to administer one or more of said dosage forms to increase NO levels in the blood of a mammal, increase oxygenation of the brain in a mammal, and improve cognitive function in a mammal, with a reasonable expectation of success.
Claims 20-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/953,110. 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are drawn to methods of increasing NO levels in the blood of a mammal (claims 20-25), increasing oxygenation of the brain in a mammal (claims 26-31) and improving cognitive function in a mammal (claims 32-37), wherein each method comprises the same step of administering two unit dosage forms a day to a mammal, said dosage forms comprising L-citrulline (500 mg + 20 mg), L-arginine (250 mg + 20 mg) and at least 5 mg piperine. 
The ‘205 Patent is drawn methods of administering a composition comprising L-citrulline (500 mg + 20 mg), L-arginine (250 mg + 20 mg) and 1.75 to 5 mg piperine (claim 22) as two doses (claim 32) b.id. (claim 34), wherein the composition improves NO production (claim 35) and increases NO levels in the patient’s blood (claim 36) and which would necessarily bring about an improvement in cognitive function in said mammal.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611